Citation Nr: 1341245	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-30 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin growth on the tip of the nose.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The record on appeal contains conflicting information regarding the dates of the appellant's active duty.  On his November 2002 application for VA compensation benefits, the appellant reported that he served on active duty from October 1982 to March 2003.  The appellant's DD Form 214 indicates that he had continuous active service from March 1983 to March 2003, with one year and four months of previous inactive service.  The service department has indicated that the appellant served on active duty from September 1981 to March 2003.  See e.g. VA Form 3101, Request for Information, dated February 22, 2006.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, inter alia, determined that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for a skin growth on the tip of the nose.  As set forth above, the appellant's claim is in the jurisdiction of the RO in New Orleans, Louisiana.  

The Board notes that in an August 2011 statement, the appellant indicated that he wished to withdraw his appeal.  In a December 2011 statement, however, the appellant noted that the RO had not yet closed his appeal.  He indicated that he wished to withdraw his request to withdraw his appeal and continue his appeal to the Board.  

In connection with this appeal, the appellant's representative has submitted written arguments which have been associated with the appellant's Virtual VA file and carefully reviewed by the Board.  

The Board also notes that the appellant's Virtual VA file contains a January 2012 letter indicating that the appellant had submitted a notice of disagreement with an August 2011 rating decision.  The Board observes that the appellant's notice of disagreement, however, is not associated with the record.  Because the August 2011 rating decision addressed numerous claims, it is unclear which issue or issues are the subject of the appellant's notice of disagreement.  Absent additional information, the Board is unable to consider this matter further and it is referred to the RO for appropriate action.  

As set forth below, the Board has determined that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a skin growth on the tip of the nose.  A remand, however, is necessary with respect to the underlying issue prior to further appellate consideration.  The issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO denied the appellant's claim of service connection for a skin growth on the tip of the nose.  Although the appellant was duly notified of the RO's decision and his appellate rights in a May 2003 letter, he did not perfect an appeal within the applicable time period.  There was also no evidence received within one year of the issuance of that decision. 

2.  In July 2006, the appellant requested reopening of his claim of service connection for a skin growth on the tip of his nose.

3.  The evidence received since the last final March 2003 rating decision denying service connection for a skin growth on the tip of the nose relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a skin growth on the tip of the nose.



CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection for a skin growth on the tip of the nose is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2002).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a skin growth on the tip of the nose.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Background

The appellant's service treatment records show that in September 1982, he was seen for a growth on his nose which he indicated had appeared suddenly and had been present for the past two days.  The assessment was acne cyst.  According to the record, the appellant was given a consultation with a physician as well as warm compresses.  The subsequent consultation, if conducted, is not of record.

The remaining military service treatment records currently associated with the record are negative for complaints or abnormalities pertaining to the nose.  Physical examinations conducted in August 1984, August 1985, April 1988, May 1993, April 1998, and September 2002 showed that the appellant's nose was normal.  

In November 2002, prior to his separation from active duty, the appellant submitted an original application for VA compensation benefits seeking service connection for multiple disabilities, including a skin condition at the tip of his nose.  

In connection with his application, the appellant was afforded a VA medical examination in December 2002 at which he reported a history of an erythematous nose which had been going on for quite a while.  He indicated that he had not seen anyone for it in service but was pending examination by the Navy.  The examiner indicated that the tip of the appellant's nose was erythematous, likely due to sun exposure, pending further evaluation by a Navy dermatologist.  

In a March 2003 rating decision, the RO denied service connection for a skin growth on the tip of the nose, finding that the medical evidence of record failed to show that a disability had been clinically diagnosed.  Although the appellant was notified of the RO's determination and his appellate rights in a May 2003 letter, he did not appeal the decision, nor was new and material evidence submitted within one year of that decision.

In July 2006, the appellant requested reopening of his claim.  He indicated that he had been diagnosed as having a growth on his nose in September 1982 and that it had been surgically removed shortly thereafter while he was stationed aboard the U.S.S. Nimitz.  He indicated that the lump on his nose had recently returned.  

In support of his claim, the appellant submitted a July 2006 private clinical record showing that he sought treatment for a lump on the end of his nose.  He reported that it had been present for the past two years and seemed to be getting bigger.  He indicated that he wanted it removed.  The assessment was mass on his nose and the appellant was referred to another physician for removal of the mass.  

VA clinical records show that in August 2006, the appellant was seen for a nodular growth on his nose that he reported had been excised while he was in the Navy.  The assessment was possible rhinophymoma.  Conservative management was recommended.  

In a September 2006 statement, the appellant indicated that his VA physician would not treat his nose growth because of the sensitivity of the location.  He further indicated that his VA physician had told him that the growth had probably recurred because it had not been removed entirely in service and it had attached to the cartilage. 

At a VA medical examination in October 2007, the appellant reported that he had had a bump on his nose surgically removed in service in 1983.  He indicated that it had reappeared three years prior.  Examination showed a six millimeter subcutaneous nodule which was freely compressible with minimal overlying erythema.  The assessment was nose nodule, differential includes a lipoma versus a cyst, but favor a lipoma.  The examiner indicated that both were common skin conditions occurring frequently in the general population and unlikely caused by military service.


Applicable Law

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.306 (2013).

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The standard of proof generally applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and material evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


Analysis

As set forth above, in a March 2003 rating decision, the RO denied the appellant's claim of service connection for a skin growth on the tip of the nose.  Although the appellant was duly notified of the RO's decision and his appellate rights, he did not perfect an appeal within the applicable time period.  Neither he nor his representative has contended otherwise.  There was also no evidence received within one year of the issuance of that decision.  Under these circumstances, the Board concludes that the RO's March 2003  rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103 (2013).

In this appeal, the appellant seeks to reopen his claim of service connection for a skin growth on the tip of the nose.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

In the March 2003 rating decision, the RO concluded that service connection for a skin condition on the tip of the nose was not warranted as there was no evidence that a current disability had been diagnosed.  Since that final March 2003 rating decision, however, VA has received clinical evidence showing that the appellant has been diagnosed as having a mass on the tip of his nose, variously attributed to possible rhinophymoma, lipoma, or a cyst.  Moreover, the appellant has submitted statements indicating that during his period of active duty, the mass on his nose was surgically removed and that it had recurred recently.  He reported that his treating physician had suggested that the current mass was a recurrence of the in-service mass as it had not been completely excised during active duty.  The Board finds that this evidence provides a new factual basis upon which to reconsider the claim and, when presumed credible, raises a reasonable possibility of substantiating the claim of service connection for a mass on the tip of the nose.  

Although the newly received evidence discussed above is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a growth on the tip of the nose is reopened.




REMAND

As set forth above, military treatment records reflect that appellant was seen for a growth on his nose in September 1982.  Although the record reflects that he was given a consultation with another physician at that time, and although the appellant reports that the growth was surgically removed shortly thereafter, records of any subsequent treatment are not of record.  

Furthermore, at his November 2002 VA medical examination, the appellant reported that he was pending an examination by a Navy dermatologist regarding the skin abnormality on his nose.  The results of that evaluation, if conducted, are not included in the service treatment records forwarded by the service department.  

Finally, given the conflicting information in the record, it remains unclear whether the appellant was on active duty in September 1982, when he developed the growth on the tip of his nose.  As noted, the service department has indicated that the appellant served on active duty from September 1981 to March 2003.  See e.g. VA Form 3101, Request for Information, dated February 22, 2006.  The appellant, however, reports that he served on active duty from October 1982 to March 2003, and his DD Form 214 indicates that he had continuous active service from March 1983 to March 2003, with one year and four months of previous inactive service.  

For all of the foregoing reasons, additional evidentiary development is necessary prior to further appellate consideration.  

Finally, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).  After reviewing the record, the Board finds that another VA medical examination is necessary in connection with this claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The appellant underwent VA examination in October 2007.  At that time, the examiner diagnosed the appellant as having a nose nodule, lipoma versus cyst.  The examiner concluded that the condition was unlikely caused by military service as it was a common condition.  The examiner, however, failed to provide an opinion as to whether the appellant's current nose nodule, common or otherwise, had had its inception during active duty, regardless of its underlying etiology.  Given the discussion above, the Board finds that an additional examination is necessary to ensure that the medical opinion obtained includes consideration of all theories of entitlement and is based on a complete record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC) or other appropriate repository of records for the purpose of clarifying and verifying the dates of the appellant's service, to include all periods of active duty, active duty for training, and inactive duty training.  

2.  The RO/AMC should also request that the NPRC provide any additional service treatment records, to include records reflecting surgical removal of a growth on the appellant's nose in 1982 or 1983 and records of a dermatological consultation conducted between December 2002 and March 2003.  

3.  After the above records are secured and associated with the record, the appellant should be afforded a VA medical examination to determine the nature, etiology, and likely date of onset of the growth on the tip of his nose.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS files must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current growth on the tip of the nose had its onset during a period of active duty or is otherwise causally related to the appellant's active service or any incident therein.  A rationale for any opinion expressed must be provided.  

4.  Following completion of the actions delineated above, and after conducting any additional evidentiary development necessary, the RO/AMC should readjudicate the claim, considering all of the evidence of record.  If any benefit sought by the appellant remains denied, he and his representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.  

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The case should then be returned to the Board for appropriate appellate consideration, if in order. 



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


